CONCURRING OPINION
Richardson, Judge:
In view of the history of using the expressions “entered,” “entered for consumption,” “entered for consumption or withdrawn from warehouse” interchangeably in connection with quota and seasonal rate provisions and the fact that the purpose of the General Agreement on Tariffs and Trade was to make the l^-cent rate available when imported dried beans entered the channels of domestic commerce during the stated seasonal period, and these imported dried beans were entered, and were withdrawn from warehouse for consumption and did enter the channels of domestic commerce during the stated seasonal period, I am of the opinion that plaintiff is entitled to the 1%-cent rate at which it entered the dried beans. I am also of the opinion that plaintiff is entitled to relief for clerical error within the meaning of 19 U.S.C.A., section 1520(c) (1) (sec. 520(c) (1) of the Tariff Act of 1930, as amended). I, therefore, concur in the conclusion of my associates.